Per Curiam.

The refusal of the trial justice to accept the additional requests submitted by counsel for the defendant, and especially the refusal of the court to have them noted by the stenographer when so requested by counsel, constitute a fatal error in the conduct of the trial requiring a reversal of the judgment. Chapman v. McCormick, 86 N. Y. 479; O’Neil v. Dry Dock, E. B. & B. R. R. Co., 129 id. 125; Pfeffele v. Second Ave. R. R. Co., 34 Hun, 497. As the requests in question were improperly, excluded from the record by the trial justice, and are, therefore, not *587before us, we cannot assume that they were but repetitions of the instructions given to the jury.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Present: Beekman, P. J., Giegerioh and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.